        Case 1:18-cv-02136-APM Document 45 Filed 03/06/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


CHRISTOPHER CHANDLER,

Plaintiff,
                                     No.1:18-cv-02136-APM
v.
                                     Hon. Amit P. Mehta
DONALD BERLIN, et al.,

Defendants.


          DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
       MOTIONS FOR SANCTIONS PURSUANT TO FED. R. CIV. P. 11
     AND 28 U.S.C. § 1927 AND THIS COURT’S INHERENT AUTHORITY


                        EXHIBIT SEVEN
              Case 1:18-cv-02136-APM Document 45 Filed 03/06/20 Page 2 of 2




THOMAS A. CLARE, P.C.
  tom@clarelocke.com
    (202) 628-7401                             10 Prince Street
                                          Alexandria, Virginia 22314
                                                (202) 628-7400
                                             www.clarelocke.com


                                              November 27, 2018

     Via Email
     Steven M. Oster
     The Oster Law Firm
     1320 19th Street NW, Suite 601
     Washington, DC 20036
     steve@osterlawfirm.com

                  Re:     Christopher Chandler v. Donald Berlin, et al. – Rule 11 Motion

    Steve:

            Thank you for your most recent letter outlining Mr. Berlin’s position on the proposed settlement
    we sent to you on November 16, 2018. Although there are several aspects of your proposal that would
    be unacceptable to Mr. Chandler, there is enough common ground in your proposal that an in-person
    meeting between counsel would be productive. The most important consideration for Mr. Chandler
    continues to be setting the record straight and addressing the reputational harm resulting from the false
    statements published by Messrs. Berlin and Eringer. We would like to focus our discussions during the
    meeting on the elements of a statement from Mr. Berlin that would do his part in achieving that result.
    With agreement on a statement, I am confident that we will be able to bridge the other differences that
    currently separate the parties.

            Over the next two days I will be working with my client to crystalize the essential elements of a
    statement from Mr. Berlin that could serve as the nucleus of a settlement. If your schedule permits,
    would you be available to meet on Friday, November 30, 2018 to carry these discussions forward? If that
    timing does not work for you, I am happy to provide other times for us to meet next week.

                                                         Very truly yours,


                                                         Thomas A. Clare, P.C.
